                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

United States of America,           )               CR. NO. 0:07-1149 (CMC)
                                    )
             v.                     )               OPINION and ORDER
                                    )
Steven Eddington,                   )
                                    )
             Defendant.             )
___________________________________ )

       This matter is before the court on Defendant’s motion to correct sentence under 28 U.S.C.

§ 2255, arguing that in light of the Supreme Court’s holdings in Johnson v. United States,576 U.S.

__, 135 S. Ct. 2551 (2015) and United States v. Davis, __ U.S. __, 139 S. Ct. 2319 (2019),

Defendant’s §924(c) conviction should be vacated and he should be resentenced. ECF No. 431.

The Government originally filed a Motion to Dismiss and Response in opposition, prior to the

Davis decision. ECF No. 446. However, after Davis, Defendant filed a supplement requesting

expedited review and resentencing after vacating his § 924(c) conviction. ECF No. 459. The

Government filed a reply, requesting the court grant Defendant’s motion and schedule a full

resentencing. ECF No. 463.

       The court grants the motion for relief under 28 U.S.C. § 2255. Defendant’s conviction

under § 924(c) contained in the Judgment Order as to Steven Eddington in CR 0:07-1149 filed

July 31, 2008 (Count 4), is hereby vacated, and the sentence imposed that date is vacated in its

entirety. This matter is set for resentencing on Wednesday, August 28, 2019, at 3:00 p.m. The

Government’s motion to dismiss (ECF No. 446) is moot.
      IT IS SO ORDERED.

                               s/Cameron McGowan Currie
                               CAMERON MCGOWAN CURRIE
                               Senior United States District Judge
Columbia, South Carolina
July 17, 2019




                           2
